Case 2:19-cv-02887-FB-SJB Document 36 Filed 06/25/20 Page 1 of 1 PageID #: 172
                                   COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                          DEPARTMENT OF LAW
ACTING COUNTY ATTORNEY




June 25, 2020

Hon. Sanket J. Bulsara, U.S.M.J.
United States Federal Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Lawrence v. County of Suffolk, et al.
       Docket No. CV19-2887 (FB)(SJB)

Dear Judge Bulsara:

Pursuant to your Honor’s order of June 24, 2020, the Suffolk County Defendants submit this
correspondence to respectfully advise the Court that we do not believe a settlement conference in
the above referenced matter would be fruitful at this stage of the litigation. Unfortunately, for
reasons relating to the current pandemic, as well as particular issues in this case, the County is
not in a position to engage in meaningful settlement discussions at this time. Notwithstanding,
counsel for the plaintiff, Amy Marion, Esq., has indicated that the plaintiff would like to engage
in the settlement conference.

I thank the Court for its consideration of this submission.

Respectfully submitted,

Dennis M. Cohen
Acting County Attorney

By: /s/ Brian C. Mitchell
   Brian C. Mitchell
   Assistant County Attorney

CC: all parties (via ECF)
